As filed with the Securities and Exchange Commission on July 1, 2014. Securities Act Registration No. 333- Investment Act Registration No. 811-09076 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 23 [X] CARILLON LIFE ACCOUNT Registrant AMERITAS LIFE INSURANCE CORP. Depositor 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 ROBERT G. LANGE Vice President, General Counsel & Assistant Secretary, Individual Ameritas Life Insurance Corp. 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 Approximate Date of Proposed Public Offering: As soon as practicable after effective date. Title of Securities Being Registered: Securities of Unit Investment Trust Excel Performance VUL Flexible Premium Variable Universal Life Insurance The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. Explanatory Note Registrant is filing this Registration Statement for the purpose of registering interests under Excel Performance VUL variable universal life insurance policies ("Policies") on a new Form N-6. Interests under the Policies were previously registered on Form N-6 (File No. 333-151914) and funded by Carillon Life Account (File No. 811-09076). Upon effectiveness of a merger between The Union Central Life Insurance Company ("Union Central Life") with and into Ameritas Life Insurance Corp. ("Ameritas Life"), Ameritas Life became the obligor of the Policies and Carillon Life Account was transferred intact to Ameritas Life. Pursuant to the SEC staff's position in the Great-West Life & Annuity Insurance Co. No-Action Letter (available October 23, 1990) concerning annual update requirements for inactive policies, Registrant no longer files annual post-effective amendments to this Form N-6. Ameritas Life Insurance Corp. ("Ameritas Life") Carillon Life Account ("Separate Account") Supplement to: Excel Performance VUL Prospectus dated May 1, 2010, as supplemented Supplement dated July 1, 2014 This supplement describes changes to the Depositor of your Excel Performance VUL Policy. You should read this information carefully and retain this supplement for future reference together with the Prospectus for your Policy. (All capitalized terms used but not defined herein have the same meaning as those included in the Prospectus). As we previously informed you in a supplement dated February 7, 2014, the Boards of Directors of The Union Central Life Insurance Company (“Union Central Life”) and Ameritas Life Insurance Corp. (“Ameritas Life”) approved an Agreement and Plan of Merger on December 5, 2013 for Union Central Life to merge with and into Ameritas Life (the "Merger"). The Merger also was approved by the Nebraska Department of Insurance, the domicile state of both companies. As a result of the Merger, effective on July 1, 2014, Ameritas Life assumed legal ownership of all the assets of the Carillon Life Account, as well as the general account assets of Union Central Life, and became directly liable for Union Central’s obligations with respect to outstanding policies. Ameritas Life is amending the prospectus for the Excel Performance VUL policies (the "Policies") for the purpose of providing information regarding the Merger. The Merger did not affect the terms of, or the rights and obligations under, the Policies, other than to reflect the change to the company that provides your Policy benefits from Union Central Life to Ameritas Life. You will receive a policy endorsement from Ameritas Life reflecting the change from Union Central Life to Ameritas Life. IN 1810 7-14 Prospectus Updates 1. All references to "The Union Central Life Insurance Company" or "Union Central Life," are replaced with "Ameritas Life Insurance Corp." or "Ameritas Life." The terms "we," "us," "our" and "Company" are also used to describe Ameritas Life. 2. Contact information for Ameritas Life is as follows: Ameritas Life Insurance Corp. Service Center P.O. Box 82550 Lincoln, Nebraska 68501 or 5900 "O" Street Lincoln, Nebraska 68510 Telephone: 1-800-745-1112 Fax: 1-402-467-7335 Interfund Transfer Request Fax: 1-402-467-7923 ameritas.com 3. The following is added to your prospectus: AMERITAS LIFE INSURANCE CORP. AND CARILLON LIFE ACCOUNT AMERITAS LIFE INSURANCE CORP. Ameritas Life Insurance Corp. ("Ameritas Life"), 5900 "O" Street, Lincoln, Nebraska 68510, is a Nebraska stock life insurance company organized in 1887 under the laws of Nebraska. Ameritas Life is an indirect, wholly owned subsidiary of Ameritas Mutual Holding Company ("Ameritas"), a Nebraska mutual holding company. Effective July 1, 2014, The Union Central Life Insurance Company ("Union Central Life") merged with and into Ameritas Life. Union Central Life was a subsidiary of Ameritas Life, and an indirect, wholly owned subsidiary of Ameritas. Upon the merger, Ameritas Life acquired from Union Central Life all of Union Central Life's assets, and became directly liable for Union Central Life's liabilities and obligations with respect to all Policies issued by Union Central Life then outstanding. The Policies are now Policies of Ameritas Life, which will service and maintain them in accordance with their terms. The merger did not affect any provisions of, or rights or obligations under, the Policies. As a result of the merger, the Carillon Life Account became a separate account of Ameritas Life. CARILLON LIFE ACCOUNT The Carillon Life Account is one of our separate accounts. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended. Such registration does not mean that the SEC supervises the management or investment practices or policies of the Carillon Life Account. The Carillon Life Account was established on July 10, 1995, as a segregated investment account. On July 1, 2014, Union Central Life merged with and into Ameritas Life, so that Ameritas Life is now the depositor of the Carillon Life Account. The Carillon Life Account survived the merger intact. IN 1810 7-14 Although the assets of Carillon Life Account belong to us, those assets are held separately from our other assets, and are not chargeable with our liabilities incurred in any other business operations. Accordingly, the income, capital gains, and capital losses incurred on the assets of Carillon Life Account are credited to or charged against the assets of Carillon Life Account, without regard to the income, capital gains or capital losses arising out of any other business we may conduct. Therefore, the investment performance of Carillon Life Account is entirely independent of both the investment performance of our general assets and the performance of any other of our separate accounts. 4. The following replaces the section "Financial Statements" appearing in the prospectus: FINANCIAL STATEMENTS The audited financial statements of Carillon Life Account and the audited financial statements of Ameritas Life, the audited financial statements of Union Central Life, the audited financial statements of Acacia Life Insurance Company, and the unaudited pro forma financial data of Ameritas Life reflecting the Merger on a pro forma basis are included in the Statement of Additional Information. To request a free copy of the Statement of Additional Information, write or call us using the contact information provided herein. If you have any questions regarding the Merger, please contact us at P.O. Box 82550, Lincoln, NE 68501, 1-800-745-1112. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this Supplement with the current prospectus for your variable Policy. If you do not have a current prospectus, please contact Ameritas Life at 1-800-745-1112. IN 1810 7-14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account ("Separate Account") Supplement to: Excel Performance VUL Prospectus Dated May 1, 2010 Supplement Dated May 1, 2014 1. Subaccount underlying portfolios available as variable investment options for your Policy are: FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective The Alger Portfolios Fred Alger Management, Inc. Alger Balanced Portfolio, Class I-2 Current income and long-term capital appreciation. Alger Capital Appreciation Portfolio, Class I-2 Long-term capital appreciation. American Century Investments American Century Investment Management, Inc. American Century VP Mid Cap Value Fund, Class I Long-term capital growth; income is secondary. Calvert Variable Products, Inc.* Calvert Investment Management, Inc. Calvert VP EAFE International Index Portfolio, Class I – World Asset Management, Inc. Index: MSCI EAFE Index. Calvert VP Inflation Protected Plus Portfolio – Ameritas Investment Partners, Inc. ("AIP") Current income. Calvert VP Investment Grade Bond Index Portfolio – AIP (includes assets merged from Calvert VP Income as of April 30, 2014) Index: Barclays Capital Aggregate Bond Index. Calvert VP Nasdaq 100 Index Portfolio – AIP Index: NASDAQ 100® Index. Calvert VP Natural Resources Portfolio – AIP Capital growth. Calvert VP Russell 2000 Small Cap Index Portfolio, Class I – AIP (includes assets merged from Calvert VP Small Cap Growth as of April 30, 2014) Index: Russell 2000 Index. Calvert VP S&P 500 Index Portfolio ** – AIP (includes assets merged from Calvert VP SRI Equity as of April 30, 2014) Index: S&P 500 Index. Calvert VP S&P MidCap 400 Index Portfolio, Class I ** – AIP Index: S&P MidCap 400 Index. Calvert VP SRI Large Cap Value Portfolio *** Long-term capital appreciation. Calvert VP Volatility Managed Moderate Portfolio, Class F – AIP and Milliman Current income. Calvert Variable Series, Inc.* Calvert Investment Management, Inc. Calvert VP SRI Balanced Portfolio, Class I *** Income and capital growth. DWS Variable Series I Deutsche Investment Management Americas Inc. DWS Capital Growth VIP Portfolio, Class A Long-term growth of capital. DWS Variable Series II Deutsche Investment Management Americas Inc. DWS Global Growth VIP Portfolio, Class A Long-term capital growth. DWS Small Mid Cap Value VIP Portfolio, Class A Long-term capital appreciation. Fidelity® Variable Insurance Products Fidelity Management & Research Company Fidelity® VIP Contrafund® Portfolio, Initial Class Long-term capital appreciation. Fidelity® VIP Equity-Income Portfolio, Initial Class Index: S&P 500® Index. ** Fidelity® VIP High Income Portfolio, Initial Class Income and growth. Fidelity® VIP Investment Grade Bond Portfolio, Initial Class Bond. Fidelity® VIP Mid Cap Portfolio, Initial Class Long-term growth. Fidelity® VIP Money Market Portfolio, Initial Class Current income. IN 1801 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective Fidelity® VIP Overseas Portfolio, Initial Class Long-term growth. Fidelity® VIP Strategic Income Portfolio, Initial Class Income. Subadvisers: (1) Fidelity Investments Money Management, Inc.; (2) FMR Co., Inc.; (3) FIL Investment Advisors (UK) Limited; and (4) other investment advisers serve as sub-advisers for the fund. Franklin Templeton Variable Insurance Products Trust Franklin Advisers, Inc. Franklin Income VIP Fund, Class 2 – Templeton Investment Counsel LLC Income. Templeton Global Bond VIP Fund, Class 2 Current income, consistent with preservation of capital, with capital appreciation as secondary. ALPS Variable Investors Trust ALPS Advisors, Inc. Ibbotson Balanced ETF Asset Allocation Portfolio, Class II – Ibbotson Associates, Inc. ("Ibbotson") Capital appreciation and some current income. Ibbotson Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Capital appreciation. Ibbotson Income and Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Current income and capital appreciation. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Invesco Advisers, Inc. Invesco V.I. Global Real Estate Fund, Series I – Invesco Asset Management Limited Total return through growth of capital and current income. Invesco V.I. International Growth Fund, Series I Long-term growth of capital. Invesco V.I. Small Cap Equity Fund, Series I Long-term growth of capital. Ivy Funds Variable Insurance Portfolios Waddell & Reed Investment Management Company Ivy Funds VIP Science and Technology To seek to provide growth of capital. MFS® Variable Insurance Trust Massachusetts Financial Services Company MFS® Research International Series, Initial Class Seeks capital appreciation. MFS® Total Return Series, Initial Class Seeks total return. MFS® Utilities Series, Initial Class Seeks total return. MFS® Value Series, Initial Class Seeks capital appreciation. Neuberger Berman Advisers Management Trust Neuberger Berman Management LLC Neuberger Berman AMT Guardian Portfolio, Class I – Neuberger Berman LLC ("NB") Seeks long-term growth of capital; current income is secondary. Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio, Class I – NB Seeks growth of capital. Oppenheimer Variable Account Funds OFI Global Asset Management, Inc. Oppenheimer Global Fund/VA, Non-Service Shares – OppenheimerFunds, Inc. Seeks capital appreciation. PIMCO Variable Insurance Trust Pacific Investment Management Company LLC PIMCO Low Duration Portfolio, Administrative Class Seeks maximum total return. PIMCO Total Return Portfolio, Administrative Class Seeks maximum total return. T. Rowe Price Equity Series, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Blue Chip Growth Portfolio-II Seeks long-term capital growth. Income is a secondary objective. T. Rowe Price Equity Income Portfolio-II Seeks a high level of dividend income and long-term capital growth primarily through investments in stock. IN 1801 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective Third Avenue Variable Series Trust Third Avenue Management LLC Third Avenue Value Portfolio Long-term capital appreciation. The Universal Institutional Funds, Inc. Morgan Stanley Investment Management Inc. UIF Emerging Markets Equity Portfolio, Class I – Morgan Stanley Investment Management Company and Morgan Stanley Investment Management Limited Long-term capital appreciation by investing primarily in growth oriented equity securities of issuers in emerging market countries. * These funds are part of Ameritas Mutual Holding Company ("Ameritas"), the ultimate parent of Union Central Life. The funds’ investment adviser and Ameritas Investment Partners, Inc. are indirect subsidiaries of Ameritas. Calvert Investment Distributors, Inc., the underwriter for these funds, is also an indirect subsidiary of Ameritas. ** "Standard & Poor's®," "S&P®," "S&P 500®," "Standard & Poor's 500," and "500" are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use by us. The Product is not sponsored, endorsed, sold or promoted by Standard & Poor's and Standard & Poor's makes no representation regarding the advisability of investing in the Product. The Statement of Additional Information sets forth certain additional disclaimers and limitations of liabilities on behalf of S&P as set forth in the Licensing Agreement between us and S&P. *** Sustainable and Responsible Investment ("SRI") 2 . Please see the fund prospectuses for more information about subaccount underlying portfolios, including portfolio operating expenses for the year ended December 31, 2013. 3. The sixth bullet of the Asset Allocation Program section is revised to read as follows: If you are currently participating in a Program model and you make changes to your allocations outside the model, you will not receive future notifications of model changes. You will then be considered as having withdrawn from the Program and as having cancelled your relationship with AIC for purposes of implementing the Program with your Policy. You will be required to communicate with the Service Center if you wish to make a transfer or trade. The Service Center will communicate that your election to execute a trade will result in the discontinuance of the Program for your Policy prior to you being able to execute any telephone transaction. 4. Union Central Life has voluntarily withdrawn its license in New York effective September 30, 2013. Although Union Central Life no longer issues new insurance business in New York, existing policies continue to be serviced by Union Central Life pursuant to an official Plan approved by the New York Department of Financial Services as provided for under New York insurance laws and regulations. 5. The Legal Proceedings section in your prospectus is deleted and replaced with the following: Legal Proceedings We and our subsidiaries, like other life insurance companies, are subject to regulatory and legal proceedings in the ordinary course of our business. Certain of the proceedings we are involved in assert claims for substantial amounts. While it is not possible to predict with certainty the ultimate outcome of any pending or future case, legal proceeding or regulatory action, we do not expect the ultimate result of any of these actions to result in a material adverse effect on the Separate Account, our ability to meet our obligations under the Policies, or AIC's ability to perform its obligations. Nonetheless, given the large or indeterminate amounts sought in certain of these matters, and the inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could, from time to time, have a material adverse effect on any or all of the above. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy. IN 1801 5-14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account Carillon Account ("Separate Accounts") Supplement to: Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 Excel Accumulator Prospectus Dated May 1, 2008 VA I and VA II and VA II SA Prospectuses Dated December 31, 2009 Excel Performance VUL Prospectus Dated May 1, 2010 Advantage VA III Prospectus Dated May 1, 2012 Supplement Dated February 7, 2014 The Boards of Directors of Union Central Life and Ameritas Life Insurance Corp. ("Ameritas Life") approved an Agreement and Plan of Merger on December 5, 2013 ("Agreement"). Pursuant to the Agreement, Union Central Life will merge with and into Ameritas Life on or about July 1, 2014 (the "Merger"). Union Central Life is currently a wholly owned subsidiary of Ameritas Life and both companies are indirect, wholly-owned subsidiaries of Ameritas Mutual Holding Company. The Merger also has been approved by the Nebraska Department of Insurance, the domicile state of both companies. When the Merger becomes effective, Ameritas Life will assume legal ownership of all the assets of the Carillon Account and the Carillon Life Account, as well as the general account assets of Union Central Life, and become directly liable for Union Central Life’s obligations with respect to outstanding contracts. The owner of each Union Central Life variable life insurance and variable annuity contract (the “Contracts”) will become a contract owner of Ameritas Life by operation of law. Ameritas Life will become directly liable for Union Central Life’s obligations with respect to the Contracts then outstanding. Ameritas Life’s contractual obligations to you will be identical to those obligations that Union Central Life currently has to you. The Merger will not affect the terms of, or the rights and obligations under, the Contracts, other than to reflect the change to the company that provides your Contract benefits from Union Central Life to Ameritas Life. You will receive a contract endorsement from Ameritas Life reflecting the change from Union Central Life to Ameritas Life. In addition, new registration statements will be filed with the Securities and Exchange Commission changing the depositor of your Contract to Ameritas Life, and updated information will be sent to all former Union Central Life contract owners after the Merger becomes effective. All other Contract provisions remain as stated in the policies and prospectuses, as previously supplemented. Please retain this supplement with the current prospectus for your variable Contract. IN1775 2/14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account ("Separate Account") Supplement to: Excel Performance VUL Prospectus Dated May 1, 2010 and Statement of Additional Information Supplement Dated May 1, 2013 1. Ameritas Investment Partners, Inc. was named Summit Investment Advisors, Inc. prior to May 1, 2013. All references to Summit Investment Advisors, Inc. in your prospectus and Statement of Additional Information are changed to Ameritas Investment Partners, Inc. to reflect the name change. 2 . The disclosure relating to model performance in the Asset Allocation Program section of the prospectus is revised to state that performance of each model is updated monthly on our website. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy. IN1717 5/13 The Union Central Life Insurance Company ("Union Central Life") Carillon Account Carillon Life Account ("Separate Accounts") Supplement to: Excel Performance VUL Prospectus Dated May 1, 2010 VA I and VA II SA and VA II Prospectuses Dated December 31, 2009 Excel Accumulator Prospectus Dated May 1, 2008 Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 and Statements of Additional Information Supplement Dated May 2, 2012 On May 2, 2012, the members of UNIFI ® Mutual Holding Company ("UNIFI ® ") approved an amendment to change the company's name to "Ameritas Mutual Holding Company." Therefore, all references to UNIFI ® Mutual Holding Company in your prospectus, supplements, and Statement of Additional Information are changed to Ameritas Mutual Holding Company. The short cite for the new company name is "Ameritas;" therefore, all references to UNIFI ® are changed to Ameritas. All other provisions of your Policy remain as stated in your Policy, prospectus, supplements, and Statement of Additional Information. Please retain this supplement with the current prospectus for your variable policy. IN1674 5/12 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account ("Separate Account") Supplement to: Excel Performance VUL Prospectus Dated May 1, 2010 and Statement of Additional Information Supplement Dated May 1, 2012 1. The Asset Allocation Program section of the prospectus is revised as follows: a. The following sentences are added at the end of the first paragraph: We also obtain research and business support services relating to models from unaffiliated consultants. We pay for these consultant services, at no additional cost to Policy Owners. b. In the Potential Conflicts of Interest first paragraph, the fourth sentence is deleted and replaced with the following: We may receive fees for administrative services from other portfolios in the models. 2. The SAI ASSET ALLOCATION PROGRAM text is revised as follows: a. In The Asset Allocation Program Models section, the first two sentences are deleted and replaced with the following: Development of the Program models is a multi-step process. First, we obtain research relating to models from an unaffiliated firm, then an optimization analysis is performed to determine the breakdown of asset classes. b. In the Potential Conflicts of Interest paragraph, the sentence, "We and AIC may receive revenue sharing from other portfolios that are available as investment options or distribution fees." is deleted and replaced with the following: We may receive revenue sharing from other portfolios that are available as investment options or distribution fees. 3. In the Distribution of the Contracts section, the last paragraph, discussing 12b-1 fees is deleted. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy. IN 1669 5/12 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account ("Separate Account") Supplement to: Excel Performance VUL Prospectus Dated May 1, 2010 and Statement of Additional Information Supplement Dated May 1, 2011 1. The prospectus sections on systematic transfer programs (Dollar Cost Averaging, Portfolio Rebalancing, and Earnings Sweep) are revised by deleting the phrase "or be Internet when available" each time it appears in that section. We do not process Internet instructions for systematic programs, although the Internet may be used for other Policy communications, as stated in the Transfers section of your prospectus. 2. In the Asset Allocation Program section of the prospectus, the reference to "AIC's Form ADV Part II" is deleted and replaced with "AIC's Form ADV Part 2A, Appendix 1." 3. In the Asset Allocation Program section of the prospectus and in the SAI, the name of our affiliate, which is the adviser of the Calvert Funds, is changed to Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to April 30, 2011). References to Calvert Investment Management, Inc. are revised to use the short cite "CIM." 4. The SAI ASSET ALLOCATION PROGRAM text is revised as follows: a. In the Asset Allocation Program Models section, the sentence "First, SIA performs an optimization analysis to determine the breakdown of asset classes." is deleted and replaced with the following: First, an optimization analysis is performed to determine the breakdown of asset classes. Next, after the asset class exposures are known, a determination is made of how available investment options can be used to implement the asset class level allocations. b. In the second paragraph of the Periodic Updates of the Models and Notices of Updates section, the sentence "This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model (independently of the automatic quarterly rebalancing)." is deleted and replaced with the following: This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model when your next automatic quarterly rebalancing occurs. c. In the first paragraph on Potential Conflicts of Interest , the sentence "SIA analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection, allocation weighting, and periodic updates regarding portfolios in the models." is deleted and replaced by the following: Summit analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection of specific funds and periodic updates regarding portfolios in the models. In developing these recommendations, Summit consults with unaffiliated third parties to obtain information on asset class-level allocation weightings and impact of the models on insurance reserves. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy. IN1613 5/11 The Union Central Life Insurance Company ("Union Central") Carillon Life Account Supplement to Excel Performance VUL Prospectus Dated May 1, 2010 Supplement Dated May 1, 2010 This supplement amends certain disclosure contained in the above-referenced prospectus for the Policies with the same names. Please keep this supplement together with your prospectus for future reference. The following is added to the " OTHER IMPORTANT POLICY INFORMATION " section of the prospectus: Special Arrangements Where permitted by state regulation, we may reduce or waive the premium charge; monthly administrative charge; and/or the surrender charge under Policies purchased by (i) our directors, officers, current or retired employees ("employees"), or agents, or affiliates thereof, or their spouses or dependents; (ii) directors, officers, employees, or agents of broker-dealers that have entered into selling agreements with Ameritas Investment Corp. relating to the Policies, or their spouses or dependents; or (iii) directors, officers, employees, or affiliates of the portfolios or investment advisers or sub-advisers or distributors thereof, or their spouses or dependents. In addition, in the future, we may reduce or waive the premium charge, and/or surrender charge if a Policy is purchased by the Owner of another policy we issued, and/or through transfer or exchange from a life insurance policy we issued, each in accordance with rules we establish and apply on a uniform basis. Reductions or waivers of the premium charge, monthly administrative charge, and the surrender charge reflect the reduced sales and administrative effort associated with Policies sold to the Owners specified. Our home office can provide advice regarding the availability of reduced or waived charges to such Owners. We will issue Policies to group or sponsored arrangements, as well as on an individual basis. A "group arrangement" includes a program under which a trustee, employer or similar entity purchases Policies covering a group of individuals. An example of such an arrangement is a non-qualified deferred compensation plan. A "sponsored arrangement" includes a program under which an employer permits group solicitation of its employees or an association permits group solicitation of its members for the purchase of Policies on an individual basis. The Policies may not be available in connection with group or sponsored arrangements in all states. For Policies issued in connection with group or sponsored arrangements, we may reduce or waive one or more of the following charges: the premium charge; the surrender charge; the monthly charge for the cost of insurance; rider charges; monthly administrative charges; daily risk charges (for mortality and expense risk); and/or the transfer charge. We may also reduce the minimum Specified Amount per Policy. In addition, the interest rate credited on amounts taken from the Subaccounts as a result of a loan may be increased for these Policies. We will waive or reduce these charges as described below and according to our rules in effect when the Policy application is approved. To qualify for a waiver or reduction, a group or sponsored arrangement must satisfy certain criteria, for example, size of the group, or number of years in existence. Generally, the sales contacts and effort, administrative costs, insurance cost, and mortality and expense risk per Policy may vary based on such factors as the size of the group or sponsored arrangement, its stability, the purposes for which the Policies are purchased, and certain characteristics of its members (including underwriting-related factors that we determine result in lower anticipated expenses of providing insurance coverage, and/or lower mortality and expense risk, under Policies sold to members of the group or through the sponsored arrangement). The amount of any reduction and the criteria for qualification will reflect the reduced sales and administrative effort resulting from sales to qualifying group or sponsored arrangements, and/or the reduced anticipated cost of insurance or mortality and expense risk under such Policies. We may modify from time to time the amount or availability of any charge reduction or waiver, or the criteria for qualification. Charge reductions or waivers will not be unfairly discriminatory against any person, including the affected Owners and all other owners of Policies funded by the Separate Account. All other provisions of your prospectus remain as stated in your Policy and prospectus. Please retain this Supplement with the current prospectus for your variable Policy. IN1504 5/10 PROSPECTUS: May 1, 2010 THE UNION CENTRAL LIFE INSURANCE COMPANY Excel Performance VUL Individual Flexible Premium Variable Universal Life Insurance Policy CARILLON LIFE ACCOUNT This prospectus describes the Policy, especially its Separate Account, the Carillon Life Account. The Policy is designed to help you, the Policy Owner, provide life insurance protection while having flexibility, within limits, as to the amount and timing of premium payments, the amount of the death benefit, and how you invest your Account Value. The value of your Policy will increase or decrease based on the performance of the Investment Options you choose. The amount of the death benefit can also vary as a result of investment performance. You may allocate all or part of your Account Value among a variety of Subaccount variable Investment Options where you have the investment risk, including possible loss of principal. The Subaccounts are listed in the Investment Options section of this prospectus. You may also allocate all or part of your investment to a Fixed Account option, where we have the investment risk. We guarantee a fixed rate of interest on your investment in the Fixed Account. Please Read this Prospectus Carefully and Keep It for Future Reference . It provides information you should consider before investing in a Policy. Prospectuses for the portfolios that underlie the Subaccount variable Investment Options are available without charge from your sales representative or from our Service Center. The Securities and Exchange Commission ("SEC") does not pass upon the accuracy or adequacy of this prospectus, and has not approved or disapproved the Policy. Any representation to the contrary is a criminal offense. This prospectus may only be used to offer the Policy where the Policy may lawfully be sold. No one is authorized to give information or make any representation about the Policy that is not in this prospectus. If anyone does so, you should not rely upon it as being accurate or adequate. NOT FDIC INSURED ■ MAY LOSE VALUE ■ NO BANK GUARANTEE THE UNION CENTRAL LIFE INSURANCE COMPANY (we, us, our, Union Central) Administrative Office: 1876 Waycross Road, Cincinnati, Ohio 45240. 1-800-319-6902 Home Office/Service Center: P.O. Box 82550, Lincoln, Nebraska 68501. 1-800-745-1112 www. unioncentral.com Excel Performance VUL 1 UC TABLE OF CONTENTS Contacting Us. To answer your questions or to send additional premiums, contact your sales representative or write or call us at: The Union Central Life Insurance Company Home Office/Service Center P.O. Box 82550 Lincoln, Nebraska 68501 or 5900 "O" Street Lincoln, Nebraska 68501 or The Union Central Life Insurance Company Administrative Office 1876 Waycross Road Cincinnati, Ohio 45240 1-800-319-6902 Fax: 1-513-595-2218 Interfund Transfer Request Fax: 1-402-467-7923 www.unioncentral.com Express mail packages should be sent to the Service Center street address , not the P.O. Box address. Remember, the Correct Form of Written Notice "in good order" is important for us to accurately process your Policy elections and changes. Many forms can be found at the online services section of our Internet site. Or, call us at our toll-free number and we will send you the form you need and tell you the information we require. Facsimile Written Notice. To provide you with timely service you want, we accept some Written Notices by facsimiles. However, by not requiring your original signature, there is a greater risk unauthorized persons can manipulate your signature and make changes on your Policy (including withdrawals) without your knowledge. We are entitled to act upon facsimile signatures that reasonably appear to us to be genuine. Make checks payable to: The Union Central Life Insurance Company POLICY SUMMARY 3 Policy Benefits 3 Policy Risks 4 CHARGES 6 Policy Charges 6 Portfolio Company Operating Expenses 8 CHARGES EXPLAINED 11 Transaction Charges 11 Periodic Charges: Monthly Deductions from Account Value 11 Periodic Charges: Daily Deductions from Separate Account Assets 12 INVESTMENT OPTIONS 12 Separate Account Variable Investment Options 12 Fixed Account Investment Option 16 Transfers 16 Third Party Services 18 Disruptive Trading Procedures 18 Systematic Transfer Programs 19 Asset Allocation Program 20 OTHER IMPORTANT POLICY INFORMATION 21 Policy Application and Issuance 21 Account Value 22 Telephone Transactions 23 Electronic Delivery and Communications 24 Misstatement of Age or Gender 24 Suicide 24 Incontestability 24 Assignment 24 Lapse and Grace Period 24 Reinstatement 25 Delay of Payments or Transfers 25 Beneficiary 26 Minor Owner or Beneficiary 26 Policy Changes 26 "Right to Examine" Period 26 Optional Features 26 Nonparticipating 26 POLICY DISTRIBUTIONS 27 Death Benefit 27 Policy Loans 30 Cash Surrender 30 Partial Withdrawal 31 Payment of Policy Proceeds 31 TAX MATTERS 32 LEGAL PROCEEDINGS 35 HOW TO GET FINANCIAL STATEMENTS 35 RULE 12h-7 EXEMPTION 35 DISTRIBUTION OF THE POLICY 35 APPENDIX A: Optional Features 36 DEFINED TERMS 37 Illustrations Last Page Statement of Additional Information; Registration Statement Reports to You Excel Performance VUL 2 UC POLICY SUMMARY The Excel Performance VUL Policy is flexible premium variable universal life insurance offered and issued by The Union Central Life Insurance Company ("Union Central"), 5900 "O" Street, Lincoln, Nebraska 68510, a wholly owned subsidiary of Ameritas Life Insurance Corp. The administrative office for Union Central remains at 1876 Waycross Road, Cincinnati, Ohio 45240. The Policy offers variable Investment Options through Subaccounts of Carillon Life Account (the "Separate Account"), a separate account operated by us under Nebraska law, and a fixed interest rate option through the Fixed Account. The Policy’s primary purpose is to provide lifetime protection against economic loss due to the death of the insured person. We are obligated to pay all amounts promised under the Policy. Premium is used to create Account Value to cover Policy charges and to generate investment earnings. The amount we require as your first premium depends on the Policy benefits that you elect and the rate class of the Insured. The Policy is called a "flexible premium" policy because you may make any other premium payments you wish at any time. The Policy is referred to as a "variable" life insurance policy because the value of the amount you invest in the Policy may increase or decrease daily based on the investment results of the variable Investment Options that you choose. The amount we pay to the Policy’s beneficiary upon the death of the Insured person (the "death benefit proceeds") may vary similarly. The Policy pays death benefit proceeds to the Policy beneficiary upon the Insured's death, or pays a Cash Surrender Value to you if you surrender the Policy. The Insured cannot be over age 80 on the Insured's birthday nearest the Policy Date. We will issue the Policy only for an initial Specified Amount of insurance coverage of $100,000 or more. The Policy is subject to the laws of the State of New York, where the application is signed. POLICY BENEFITS You have flexibility under the Policy. Within certain limits, you can vary the amount and timing of premium payments, change the death benefit, and transfer amounts among the Investment Options. You can take out a Policy loan, make a partial withdrawal from the Account Value, or surrender your Policy completely, subject to payment of charges and certain restrictions. We will pay Surrender amounts or death benefit proceeds in a lump sum. Death Benefit. § We will pay the death benefit proceeds to the beneficiary when we receive satisfactory proof of death of the Insured while the Policy is in force. § If you meet certain premium requirements, we will guarantee a death benefit for a certain period even if your Policy's Cash Surrender Value falls to zero. § Three death benefit options are available. Death benefit proceeds are reduced by any Policy Debt and any Monthly Deductions due but unpaid at death. See the POLICY DISTRIBUTIONS: Death Benefit section for details. Surrender and Partial Withdrawals. § You can surrender the Policy in full at any time for its Cash Surrender Value, or, within limits, withdraw part of the Account Value. Applicable charges are shown in the CHARGES section. § Restrictions include that we may defer payments from the Fixed Account for up to six months Loans. § You may borrow a limited amount of Account Value. § Interest accrues on outstanding loan amounts. § After five Policy years, a lower interest rate may be available for a portion of your Policy Debt. Policy Riders. When you apply for the Policy, you can request any of the optional supplementary benefit riders that we make available. Charges for most riders will be deducted monthly from the Account Value. ( See the CHARGES section.) Investment Options. § Variable Investment Option allocations are invested in Subaccounts of the Separate Account, which in turn invest in corresponding underlying portfolios. § Fixed Account allocations are invested in our general account and we guarantee a fixed rate of interest. § You may transfer Account Value between Investment Options, subject to limits. § Asset allocation, dollar cost averaging, portfolio rebalancing and earnings sweep systematic investment programs are available. Excel Performance VUL 3 UC Variable Investment Option returns vary, depending upon the investment results of the underlying portfolios. The Investment Options cover a broad spectrum of investment styles and strategies. Although the portfolios that underlie the Subaccounts operate like publicly traded mutual funds, there are important differences. You can transfer money from one investment account to another without tax liability. Also, any dividends and capital gains distributed by each underlying portfolio are automatically reinvested and reflected in the portfolio’s value and create no taxable event for you. If and when Policy earnings are distributed (generally as a result of a Surrender or withdrawal), they will be treated as ordinary income instead of as capital gains. POLICY RISKS Suitability, Investment Risks, and Underlying Portfolio Risks. The Policy is unsuitable for short-term savings or short-term life insurance needs . You should evaluate the Policy's long-term investment potential and risks before purchasing a Policy. You should purchase a Policy only if you have the financial capability and the intent to keep the Policy in force for a substantial period of time. Your Account Value (and in some circumstances your death benefit) will fluctuate with changes in interest rates and performance of the underlying portfolios. You assume the risk that your Account Value may decline or not perform to your expectations. Each underlying portfolio has various investment risks and some have greater risks than others. As mentioned above, the investment performance of any Investment Option may be good or bad. Your Policy value will rise or fall based on the investment performance of the underlying portfolios of the Subaccounts you select. The fund prospectuses accompanying this Policy prospectus provide comprehensive discussion of the risks of each underlying portfolio. There is no assurance that any underlying portfolio will meet its objectives. Lapse Risks. If the Cash Surrender Value is not sufficient to pay charges when due, your Policy can terminate, or "lapse." This can happen if you have not paid enough premiums or if the Investment Options you selected experienced poor performance or because of a combination of both factors. You will be given a "grace period" within which to make additional premium payments to keep the Policy from lapsing. Even if the Policy does lapse, you may be given the opportunity to reinstate the Policy by making the required premium payments and satisfying certain other conditions. Since partial withdrawals reduce your Account Value, partial withdrawals increase the risk of lapse. Policy Debt also increases the risk of lapse. Limitations on Access. As mentioned above, partial withdrawals may have certain limits and restrictions. As well, Policy Debt, partial withdrawals and Surrender may be subject to income tax and penalty tax. Policy Debt and partial withdrawals will decrease death benefit protection and may cause the Policy to lapse, in which case you would have no coverage. E ven if you pay Planned Periodic Premiums, your Policy could lapse if the Cash Surrender Value is not enough to pay the Monthly Deduction . However, your Policy will stay in force for the first 10 Policy years if you meet the Minimum No-Lapse Premium requirements. Transfer Risks. There is a risk that you will not be able to transfer your Account Value from one Investment Option to another because of limits on the dollar amount or frequency of transfers you can make. Limitations on transfers out of the Fixed Account are more restrictive than those that apply to transfers out of the Subaccounts. Early Surrender Risks. Depending on the Account Value at the time you are considering Surrender, there may be little or no Cash Surrender Value payable to you. Excel Performance VUL 4 UC Market Timing Risks. Investments in variable life insurance products can be a prime target for abusive transfer activity because these products value their Subaccounts on a daily basis and allow transfers among Subaccounts without immediate tax consequences. As a result, some investors may seek to frequently transfer into and out of Subaccounts in reaction to market news or to exploit a perceived pricing inefficiency. Whatever the reason, long-term investors in a Subaccount can be harmed by frequent transfer activity since such activity may expose the investment account’s underlying portfolio to increased portfolio transaction costs and/or disrupt the portfolio manager’s ability to effectively manage the portfolio’s investments in accordance with the portfolio’s investment objectives and policies, both of which may result in dilution with respect to interests held for long-term investment. To discourage disruptive frequent trading activity, we impose restrictions on transfers (See the Disruptive Trading Procedures section.) and reserve the right to change, suspend or terminate telephone, facsimile and Internet transaction privileges (See the Transfers section.). In addition, we reserve the right to take other actions at any time to restrict trading, including, but not limited to: (i) restricting the number of transfers made during a defined period, (ii) restricting the dollar amount of transfers, and (iii) restricting transfers into and out of certain Subaccounts. We also reserve the right to defer a transfer at any time we are unable to purchase or redeem shares of the underlying portfolio. While we seek to identify and prevent disruptive frequent trading activity, it may not always be possible to do so. Therefore, no assurance can be given that the restrictions we impose will be successful in preventing all disruptive frequent trading and avoiding harm to long-term investors. Tax Risks. Death benefits for individually owned life insurance generally are not subject to income tax. Other federal and state taxes may apply. In general, you will be taxed on the amount of a distribution if it exceeds the investment in the Policy (premiums paid). Any taxable distributions are treated as ordinary income (rather than as capital gains) for tax purposes. In order for you to receive the tax benefits extended to life insurance under the Internal Revenue Code (the "Code"), your Policy must comply with certain requirements of the Code. We will monitor your Policy for compliance with these requirements, but a Policy might fail to qualify as life insurance in spite of our monitoring. If this were to occur, you would be subject to income tax on the income credited to your Policy for the period of disqualification and all subsequent periods. The tax laws also contain a so-called "7 pay limit" that limits the amount of premium that can be paid in relation to the Policy’s death benefit. If the limit is violated, the Policy will be treated as a "modified endowment contract," which can have adverse tax consequences. (See the Tax Matters section.) There are also certain Treasury Department rules referred to as the "investor control rules" that determine whether you would be treated as the "owner" of the assets underlying your Policy. If that were determined to be the case, you would be taxed on any income or gains those assets generate. In other words, you would lose the value of the so-called "inside build-up" that is a major benefit of life insurance. There is a tax risk associated with Policy Debt . Although no part of a loan is treated as income to you when the loan is made (unless your Policy is a "modified endowment contract"), Surrender or lapse of the Policy could result in the loan being treated as a distribution at the time of lapse or Surrender. This could result in a considerable taxable income. Under certain circumstances involving large amounts of outstanding loans and an insured person of advanced age, they might find they have to pay additional premium to keep their policy from lapsing and to avoid a significant tax burden if the Policy should lapse. Tax consequences of ownership or receipt of Policy proceeds under federal, state and local estate, inheritance, gift and other tax laws can vary greatly depending upon the circumstances of each Owner or beneficiary. There can also be unfavorable tax consequences on such things as the change of Policy ownership or assignment of ownership interests. For these and all the other reasons mentioned above, we recommend you consult with a qualified tax adviser before buying the Policy and before exercising certain rights under the Policy. Buying a Policy might not be advisable if it is just replacing existing life insurance. You may wish to consult with your financial or insurance adviser. Excel Performance VUL 5 UC CHARGES Some charges are rounded. POLICY CHARGES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. The first table describes the fees and expenses that you will pay at the time that you pay a premium, surrender the Policy, make a partial withdrawal, or transfer Account Value between Investment Options. TRANSACTION CHARGES When Deducted Guaranteed Maximum Current PREMIUM CHARGE Calculated as a percentage of each premium payment. When each premium is paid. 5% 3.5% SURRENDER CHARGE Rates are per $1,000 of base Policy Specified Amount. Upon a full Surrender during the first 12 Policy years or in the 12 Policy years following an increase in base Policy Specified Amount. Varies Varies Policy year 2: Policy year 2: Minimum $2.97 Minimum $2.97 Maximum $48.38 Maximum $48.38 Example $20.14 Example $20.14 PARTIAL WITHDRAWAL CHARGE Upon each withdrawal. $50 $0 TRANSFER CHARGE (per transfer) First 15 transfers per year: Each additional transfer: $0 $10 $0 $0 Transaction Charges Table Footnotes: (1) Rate varies by Insured's gender, Issue Age, risk class, and the amount of time you have had your Policy (or the number of years since any increase in base Policy Specified Amount). Taxes and penalties may also apply. Ask for a Policy illustration or see your Policy for these charges applicable to you. (2) Assumes a male, age 45 at Policy issue and in our best risk class. Surrender charge rate is $13.43 in year 1, $20.14 in years 2-5, $17.62 in year 6, $15.10 in year 7, $12.59 in year 8, $10.07 in year 9, $7.55 in year 10, $5.03 in year 11, $2.51 in year 12, and $0.00 thereafter. The next table describes the fees and expenses that you will pay periodically during the time that you own the Policy, to equal the annualized charges shown, not including Subaccount portfolio operating fees and expenses. PERIODIC CHARGES (other than Subaccount portfolio operating expenses) When Deducted Guaranteed Maximum (annual) Current (annual) MONTHLY DEDUCTIONS FROM ACCOUNT VALUE Several of the charges below vary based on individual characteristics. The cost shown for these charges may not be representative of the charge you will pay. Ask for a Policy illustration or see your Policy for the charge applicable to you. COST OF INSURANCE Rates are per $1,000 of the net amount at risk allocated to the base Policy. Monthly Varies Varies (2) Minimum $0.18 Minimum $0.11 Maximum $1000.00 Maximum $1000.00 Example $2.55 Example $2.00 MONTHLY ADMINISTRATIVE CHARGE Specified Amounts $100,000 - $249,999 Specified Amounts $250,000 + Monthly $120 $120 $120 $90 MONTHLY SPECIFIED AMOUNT CHARGE Rates are per $1,000 of base Policy Specified Amount. Monthly during the first 10 Policy years or the first 10 Policy years after an increase in base Policy Specified Amount. Varies Varies Policy year 2: Policy year 2: Minimum $0.00 Minimum $0.00 Maximum $9.16 Maximum $7.64 Example (3, 4) $0.55 Example (3, 5) $0.46 DAILY DEDUCTIONS FROM SEPARATE ACCOUNT ASSETS ( to equal the annual percentage stated of the Account Value in the Subaccounts ) RISK CHARGE (for mortality and expense risk) Policy years 1-15 Policy years 16+ Daily 0.90% 0.30% 0.70% 0.10% Periodic Charges Table Footnotes: (1) Rate varies by Insured's gender, risk class and Attained Age. (2) Rate varies by Insured's gender, Issue Age, risk class, Specified Amount, and the amount of time you have had your Policy. (3) "Example" charges assume an Insured who is male, best risk class, age 45 when the Policy is issued, a Specified Amount of $250,000, and that the Policy is in its second Policy year. (4) The annual rate is $0.2004 in year 1, $0.5472 in years 2-6, $0.4380 in year 7, $0.3288 in year 8, $0.2196 in year 9, $0.1104 in year 10, and $0.00 thereafter. These same rates would apply for an increase in base Policy Specified Amount at Attained Age 45. (5) The annual rate is $0.1668 in year 1, $0.4560 in years 2-6, $0.3648 in year 7, $0.2736 in year 8, $0.1824 in year 9, $0.0912 in year 10, and $0.00 thereafter. These same rates would apply for an increase in base Policy Specified Amount at Attained Age 45. Excel Performance VUL 6 UC COST OF OPTIONAL FEATURES When Deducted Guaranteed Maximum (annual) Current (annual) Accelerated Benefit Rider N/A No Cost No Cost Accidental Death Benefit Rider Rates are per $1,000 of the rider benefit amount. Monthly Varies Varies Minimum $0.24 Minimum $0.24 Maximum $1.56 Maximum $1.56 Example $0.84 Example $0.84 Accounting Benefit Rider ("ABR") Cost of Insurance (rates are per $1,000 of net amount at risk allocated to the ABR) Monthly Varies Varies Minimum $0.18 Minimum $0.06 Maximum $1,000.00 Maximum $1,000.00 Example $2.55 Example $0.71 Monthly Specified Amount Charge (rates are per $1,000 of ABR Specified Amount) Monthly Varies Varies Policy year 2: Policy year 2: Minimum $1.13 Minimum $0.94 Maximum $35.31 Maximum $29.42 Example (5, 6) $2.22 Example (5, 7) $1.85 Children's Insurance Rider Rate is per $1,000 of the rider benefit amount. Monthly $5.76 $5.76 Guaranteed Insurability Rider Rates are per $1,000 of the rider benefit amount. Monthly Varies Varies Minimum $0.72 Minimum $0.72 Maximum $2.28 Maximum $2.28 Example $2.28 Example $2.28 Insurance Exchange Rider N/A No Cost No Cost Paid-Up Insurance Benefit Endorsement Calculated as a percentage times the Account Value. When Benefit Elected 3.5% 3.5% Scheduled Increase Rider N/A No Cost No Cost Supplemental Coverage Rider ("SCR") Cost of Insurance (rates are per $1,000 of net amount at risk allocated to the SCR) Monthly Varies Varies Minimum $0.18 Minimum $0.06 Maximum $1,000.00 Maximum $1,000.00 Example $2.55 Example $0.35 Monthly Specified Amount Charge (rates are per $1,000 of SCR Specified Amount) Monthly Varies Varies Policy year 2: Policy year 2: Minimum $0.59 Minimum $0.49 Maximum $43.76 Maximum $36.47 Example (5, 10) $2.06 Example (5, 11) $1.71 Term Insurance Rider Rates are per $1,000 of the rider benefit amount. Monthly Varies Varies Minimum $0.18 Minimum $0.13 Maximum $1000.00 Maximum $950.00 Example $2.55 Example $0.97 Total Disability Benefit Rider Rates are per $100 of the rider annual benefit amount. Monthly Varies Varies Minimum $0.74 Minimum $0.74 Maximum $8.64 Maximum $8.64 Example $2.24 Example $2.24 Waiver of Monthly Deduction Rider Rates are per $100 of the monthly deduction. Monthly Varies Varies Minimum $1.48 Minimum $1.48 Maximum $17.28 Maximum $17.28 Example $4.48 Example $4.48 Cost of Optional Features Table Footnotes: (1) Rate varies by Insured's gender and Attained Age. (2) "Example" charges assume an Insured who is male Attained Age 45. (3) Rate varies by Insured's gender, risk class and Attained Age. (4) Rate varies by Insured's gender, Issue Age, risk class, Specified Amount, and the amount of time the rider has been in force. (5) "Example" charges assume an Insured who is male, best risk class, age 45 when the rider is issued, a Specified Amount of $250,000, and that the rider coverage is in its second year. (6) The annual rate is $0.0000 in year 1 of the rider, $2.2212 in years 2-8, $1.7772 in year 9, $1.3332 in year 10, $0.8892 in year 11, $0.4452 in year 12, and $0.00 thereafter. These same rates would apply for an increase in ABR Specified Amount at Attained Age 45. (7) The annual rate is $0.0000 in year 1 of the rider, $1.8504 in years 2-8, $1.4808 in year 9, $1.1112 in year 10, $0.7404 in year 11, $0.3708 in year 12, and $0.00 thereafter. These same rates would apply for an increase in ABR Specified Amount at Attained Age 45. (8) Rate varies by Insured's Issue Age. (9) "Example" charges assume an Insured who is male Issue Age 35. (10) The annual rate is $0.7584 in year 1 of the rider, $2.0568 in years 2-6, $1.6452 in year 7, $1.2336 in year 8, $0.8232 in year 9, $0.4116 in year 10, and $0.00 thereafter. These same rates would apply for an increase in SCR Specified Amount at Attained Age 45. (11) The annual rate is $0.6324 in year 1 of the rider, $1.7136 in years 2-6, $1.3716 in year 7, $1.0284 in year 8, $0.6864 in year 9, $0.3432 in year 10, and $0.00 thereafter. These same rates would apply for an increase in SCR Specified Amount at Attained Age 45. We currently do not assess a separate charge against our Separate Account or Fixed Account for any income taxes. We may, however, make such a charge in the future if income or gains within the Separate Account will incur any income tax liability, or if tax treatment of our company changes. Excel Performance VUL 7 UC The next table describes interest rates charged on amounts borrowed from the Policy, net of 3.0% annual credited interest rate. NET INTEREST CHARGED ON LOANS When Deducted Guaranteed Maximum Current LOAN ACCOUNT (effective annual rates) Regular Loan Interest Rate Preferred Loan Interest Rate (available only after five Policy years, on only a portion of the Policy Debt) Upon each Policy Anniversary. 1.0% 0.5% 1.0% 0.0% PORTFOLIO COMPANY OPERATING EXPENSES The next table shows the minimum and maximum total operating expenses of the underlying portfolios. Expenses before and after any waivers or reductions are expressed as a percentage of average net assets as of December 31,2009. The chart below the table lists information for each Subaccount's underlying portfolio. Actual fees and expenses for the underlying portfolios vary daily, so expenses for any given day may be greater or less than listed. More detail concerning each portfolio's fees and expenses is contained in the prospectus for that portfolio. TOTAL ANNUAL PORTFOLIO COMPANY OPERATING EXPENSES Expenses that are deducted from portfolio assets, including management fees, distribution and/or service (12b-1) fees, and other expenses Minimum Maximum Before any Waivers and Reductions 0.39% 1.62% After any Waivers and Reductions (explained in the footnotes at the end of this section) 0.36% 1.62% (1) Calvert Variable Series, Inc. Money Market Portfolio (2) The Universal Institutional Funds, Inc. Emerging Markets Equity Portfolio Subaccount’s underlying Portfolio Name * Management Fees 12b-1 Fees** Other Fees Acquired Fund Fees and Expenses*** Total Portfolio Fees Waivers and Reductions Total Expenses after Waivers and Reductions, if any ALGER, Class I-2 Balanced 0.71% - 0.18% - 0.89% 0.04% 0.85% Capital Appreciation 0.81% - 0.18% - 0.99% 0.035% 0.95% AMERICAN CENTURY VP, Class I Mid Cap Value 1.00% - 0.01% - 1.01% - 1.01% CALVERT VARIABLE PRODUCTS (CVP) VP Barclays Capital Aggregate Bond Index 0.40% - 0.14% - 0.54% 0.00% 0.54% VP EAFE International Index 0.66% - 0.39% 0.01% 1.06% 0.10% 0.96% VP Inflation Protected Plus 0.60% - 0.21% - 0.81% 0.06% 0.75% VP Lifestyle Aggressive 0.65% - 0.60% 0.21% 1.46% 0.50% 0.96% VP Lifestyle Conservative 0.65% - 0.57% 0.23% 1.45% 0.47% 0.98% VP Lifestyle Moderate 0.65% - 0.20% 0.22% 1.07% 0.10% 0.97% VP Nasdaq 100 Index 0.45% - 0.29% - 0.74% 0.09% 0.65% VP Natural Resources 0.65% - 0.25% 0.66% 1.56% 0.15% 1.41% VP Russell 2000 Small Cap Index 0.45% - 0.41% - 0.86% 0.16% 0.70% VP S&P 500 Index**** 0.35% - 0.11% - 0.46% 0.08% 0.38% VP S&P MidCap 400 Index**** 0.40% - 0.17% - 0.57% 0.02% 0.55% VP SRI Large Cap Value***** 0.74% - 0.11% - 0.85% 0.11% 0.74% CALVERT VARIABLE SERIES (CVS) VP Income 0.70% - 0.24% - 0.94% 0.13% 0.81% VP Mid Cap Value 0.87% - 0.49% - 1.36% - 1.36% VP Money Market 0.25% - 0.14% - 0.39% 0.03% 0.36% VP Small Cap Growth 0.90% - 0.24% - 1.14% 0.14% 1.00% VP SRI Balanced***** 0.70% - 0.21% - 0.91% - 0.91% VP SRI Equity***** 0.70% - 0.56% - 1.26% 0.18% 1.08% VP SRI Strategic***** 0.80% - 0.13% - 0.93% - 0.93% DWS VS I, Class A Capital Growth VIP 0.37% - 0.14 % - 0.51% - 0.51% DWS VS II, Class A Dreman Small Mid Cap Value VIP 0.65 % - 0.14 % - 0.79% - 0.79% Global Thematic VIP 0.92 % - 0.46% 0.01% 1.39% - 1.39% FIDELITY ® VIP, Initial Class Contrafund ® 0.56% - 0.11% - 0.67% - 0.67% Equity‑Income 0.46% - 0.12% - 0.58% - 0.58% High Income 0.57% - 0.13% - 0.70% - 0.70% Investment Grade Bond 0.32% - 0.13% - 0.45% - 0.45% Mid Cap 0.56% - 0.12% - 0.68% - 0.68% Overseas 0.71% - 0.17% - 0.88% - 0.88% Strategic Income 0.57% - 0.17% - 0.74% - 0.74% Excel Performance VUL 8 UC Subaccount’s underlying Portfolio Name * Management Fees 12b-1 Fees** Other Fees Acquired Fund Fees and Expenses*** Total Portfolio Fees Waivers and Reductions Total Expenses after Waivers and Reductions, if any FTVIPT TEMPLETON , Class 2 Franklin Income Securities 0.45% 0.25% 0.02% - 0.72% - 0.72% INVESCO V.I., Series I Global Real Estate 0.75% - 0.51% - 1.26% - 1.26% International Growth 0.71% - 0.33% 0.02% 1.06% - 1.06% Small Cap Equity 0.75% - 0.34% - 1.09% - 1.09% IVY VIP Science and Technology 0.85% 0.25% 0.11% - 1.21% - 1.21% MFS® VIT, Initial Class Research International 0.90% - 0.33% - 1.23% 0.13% 1.10% Total Return 0.75% - 0.07% - 0.82% - 0.82% Utilities 0.73% - 0.09% - 0.82% - 0.82% Value 0.75% - 0.09% - 0.84% - 0.84% NEUBERGER BERMAN AMT, Class I Guardian 0.85% - 0.25% - 1.10% - 1.10% Regency 0.85% - 0.22% 0.01% 1.08% - 1.08% OPPENHEIMER, Non-Service Shares Global Securities/VA 0.64% - 0.11% - 0.75% - 0.75% PIMCO VIT, Administrative Class Total Return 0.50% 0.15% 0.09% - 0.64% - 0.64% T. ROWE PRICE Blue Chip Growth-II 0.73% 0.25% 0.12% - 1.10% - 1.10% Equity Income-II 0.83% 0.25% 0.02% - 1.10% - 1.10% THIRD AVENUE Value 0.90% - 0.43% - 1.33% - 1.33% UIF, Class I Emerging Markets Equity 1.23% - 0.38% 0.01% 1.62% - 1.62% Alger (1) Effective December 1, 2006 through November 30, 2011, the Manager has contractually agreed to waive 0.04% of its Advisory Fees. Alger (2) Effective December 1, 2006 through November 30, 2011, the Manager has contractually agreed to waive 0.035% of its Advisory Fees. American Century (1) The fund pays the advisor a single, unified management fee for arranging all services necessary for the fund to operate. For more information about the unified management fee, see The Investment Advisor under the Management section in the fund's prospectus. American Century (2) Other expenses include the fees and expenses of the fund's independent directors and their legal counsel, interest, and, if applicable, acquired fund fees and expenses. CVP (1) The Investment Advisor (Calvert Asset Management Company, Inc.) has contractually agreed to limit direct net annual portfolio operating expenses through April 30, 2011, as shown below. Under the terms of the contractual expense limitation, operating expenses do not include acquired fund fees and expenses, interest expense, brokerage commissions, taxes and extraordinary expenses. The Board of Directors of the portfolios may terminate a portfolio’s expense cap only for the contractual period after December 12, 2010. VP Barclays Capital Aggregate Bond Index 0.60% VP EAFE International Index 0.95% VP Inflation Protected Plus 0.75% VP Lifestyle Aggressive 0.75% VP Lifestyle Conservative 0.75% VP Lifestyle Moderate 0.75% VP Nasdaq 100 Index 0.65% VP Natural Resources 0.75% VP Russell 2000 Small Cap Index 0.70% VP S&P 500 Index 0.38% VP S&P MidCap 400 Index 0.55% VP SRI Large Cap Value 0.74% CVS (1) The Investment Advisor (Calvert Asset Management Company, Inc.) has contractually agreed to limit direct net annual portfolio operating expenses through April 30, 2011, as shown below. Under the terms of the contractual expense limitation, operating expenses do not include interest expense, brokerage commissions, taxes and extraordinary expenses. Only the Board of Directors of the portfolios may terminate a portfolio’s expense cap before the contractual period expires (and only for the period after December 12, 2010 for VP Income). VP Income 0.81% VP Money Market 0.36% VP Small Cap Growth 1.00% VP SRI Equity 1.08% VP SRI Strategic 0.95% DWS (1) "Other Fees" includes an adm inistrative services fee paid to the Advisor in the amount of 0.10%. DWS (2) Through September 30, 2010, the Advisor has contractually agreed to waive all or a portion of its management fee and reimburse or pay certain operating expenses of the portfolio to the extent necessary to maintain the portfolio's total annual operating expenses at 1.06%, excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest. Fidelity (1) A portion of the brokerage commissions that the fund pays may be reimbursed and used to reduce the fund's expenses. In addition, through arrangements with the fund's custodian, credits realized as a result of uninvested cash balances are used to reduce the fund's custodian expenses. These offsets may be discontinued at any time. Including these reductions, the total class operating expenses would have been 0.65%. Fidelity (2) A portion of the brokerage commissions that the fund pays may be reimbursed and used to reduce the fund's expenses. These offsets may be discontinued at any time. Including this reduction, the total class operating expenses would have been 0.84%. Excel Performance VUL 9 UC Invesco (1) The Adviser has contractually agreed, through at least April 30, 2011, to waive advisory fees and/or reimburse expenses of Series I shares to the extent necessary to limit Total Expenses after Waivers and Reductions, if any (excluding certain items discussed below) to the following percentages of average daily net assets: 1.30% for Global Real Estate and International Growth, and 1.15% for Small Cap Equity. In determining the Adviser's obligation to waive advisory fees and/or reimburse expenses, the following expenses are not taken into account, and could cause the Total Expenses after Waivers and Reductions, if any to exceed the numbers reflected above: (1) interest; (2) taxes; (3) dividend expense on short sales; (4) extraordinary or non-routine items; (5) expenses of the underlying funds that are paid indirectly as a result of share ownership of the underlying funds; and (6) expenses that the Fund has incurred but did not actually pay because of an expense offset arrangement. The Board of Trustees or Invesco Advisers, Inc. may mutually agree to terminate the fee waiver agreement at any time. Invesco (2) Acquired Fund Fees and Expenses are not fees or expenses incurred by the Fund directly but are expenses of the investment companies in which the Fund invests. You incur these fees and expenses indirectly through the valuation of the Fund's investment in those investment companies. As a result, the Total Expenses after Waivers and Reductions, if any, listed above may exceed the expense limit numbers. The impact of the Acquired Fund Fees and Expense are included in the total returns of the Fund. Ivy (1) The expenses shown for Management Fees reflect the maximum annual fee payable; however, a reduction in the Portfolio’s management fee rate pursuant to a management fee waiver became effective October 1, 2006, and will remain in effect through September 30, 2016. If this waiver were reflected in the above table, the Management Fees would have been 0.83% and the Total Expenses after Waivers and Reductions, if any would have been 1.19%. MFS (1) MFS has agreed in writing to bear the fund's expenses, excluding interest, taxes, extraordinary expenses, brokerage and transaction costs and investment-related expenses such that "Total Portfolio Fees," do not exceed the following percentages of the fund's average daily net assets annually of 1.10%. This written agreement will continue until modified by the fund's Board of Trustees, but such agreement will continue until at least April 30, 2011. Neuberger Berman (1) Neuberger Berman Management LLC ("NBM") has undertaken through December 31, 2013 to waive fees and/or reimburse certain operating expenses, including the compensation of NBM (except with respect to the Guardian Portfolio) and excluding taxes, interest, extraordinary expenses, brokerage commissions and transaction costs, that exceed, in the aggregate, 1.00% of average daily net asset value of the Guardian Portfolio; and 1.50% of the average daily net asset value of the Regency Portfolio. The expense limitation arrangements for the Portfolios are contractual and any excess expenses can be repaid to NBM within three years of the year incurred, provided such recoupment would not cause a Portfolio to exceed its respective limitation. PIMCO (1) " Management Fees" reflect an advisory and a supervisory and administrative fee payable by the Portfolio to PIMCO. PIMCO (2 ) "Other Fees" reflect interest expense. Interest expense is based on the amounts incurred during the Portfolio's most recent fiscal year as a result of entering into certain investment, such as reverse repurchase agreements. This interest expense is required to be treated as an expense of the Portfolio for accounting purposes, but the amount of the interest expense (if any) will vary with the Portfolio's use of those investments (like reverse repurchase agreements) as an investment strategy. Third Avenue (1) The Fund's advisor has contractually agreed, for two years from March 1, 2009, to waive receipt of advisory fees and/or reimburse Fund expenses in order to limit total annual expenses (exclusive of taxes, interest, brokerage commissions, acquired fund fees and expenses, and extraordinary items) to 1.30% of average daily net assets, subject to later reimbursement in certain circumstances. UIF (1) The Ratios of Expenses reflect the rebate of certain Portfolio expenses in connection with the investments in Morgan Stanley affiliates during the period. The effect of the rebate on the ratios is disclosed in the Financial Highlights of the Portfolio's Prospectus as "Ratio of Rebate from Morgan Stanley Affiliates to Average Net Assets." UIF (2) This table does not show the effects of the Adviser’s voluntary fee waivers and/or expense reimbursements. The Adviser has voluntarily agreed to reduce its advisory fee and/or reimburse the Portfolios so that Total Annual Portfolio Operating Expenses, excluding certain investment related expenses described below and Acquired Fund Fees and Expenses, will not exceed 1.60%. In determining the actual amount of voluntary advisory fee waivers and/or expense reimbursements for the Portfolio, if any, certain investment related expenses, such as foreign country tax expense and interest expense on amounts borrowed, are excluded from Total Annual Portfolio Operating Expenses. If these expenses were included, the Total Annual Portfolio Operating Expenses after voluntary fee waivers and/or expense reimbursements could exceed the expense ratio shown in the preceding paragraph of this note. For the fiscal year ended December 31, 2009, after giving effect to the Adviser’s voluntary advisory fee waivers and/or expense reimbursements, the Total Annual Portfolio Operating Expenses incurred by investors were 1.60%. Fee waivers and/or expense reimbursements are voluntary and the Adviser reserves the right to terminate any waivers and/or reimbursements at any time and without notice. UIF (3) The Portfolio may invest a portion of its assets in other investment companies (the "Acquired Funds"). The Portfolio's shareholders indirectly bear a pro rata portion of the expenses of the Acquired Funds in which the Portfolio invests. "Acquired Fund Fees and Expenses" in this table is an estimate of those expenses. The estimate is based upon the average allocation of the Portfolio's investments in the Acquired Funds and upon the actual total operating expenses of the Acquired Funds (including any current waivers and expense limitations) for the fiscal year ended December 31, 2009. Actual Acquired Fund expenses incurred by the Portfolio may vary with changes in the allocation of Portfolio assets among the Acquired Funds and with other events that directly affect the expenses of the Acquired Funds. Since "Acquired Fund Fees and Expenses" are not directly borne by the Portfolio, they are not reflected in the Portfolio's financial statements, with the result that the information presented in the table will differ from that presented in the Financial Highlights. * Short cites are used in this list. The "Investment Options" section uses complete Portfolio names. ** Portfolios pay 12b-1 fees to us pursuant to Rule 12b-1 under the Investment Company Act of 1940, which allows investment companies to pay fees out of portfolio assets to those who sell and distribute portfolio shares. Some portfolios may also pay 0.05 to 0.25 percent of annual portfolio assets for our providing shareholder support and marketing services. *** Some portfolios invest in other investment companies (the "acquired portfolios"). In these instances, portfolio shareholders indirectly bear the fees and expenses of the acquired portfolios. **** "Standard & Poor's
